 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    FRANK BACA,                                      Case No. 1:15-cv-01916-DAD-JDP (PC)

12                   Plaintiff,                        ORDER GRANTING PLAINTIFF
                                                       OPPORTUNITY TO FILE RESPONSIVE
13           v.                                        PLEADING AND A MOTION BASED ON
                                                       DEFENDANTS’ RESPONSE TO ORDER
14    LARRY DILEO, et al.,                             TO SHOW CAUSE

15                   Defendants.                       (ECF Nos. 149, 151-153)

16                                                     FOURTEEN-DAY DEADLINE

17
            An informal teleconference was held in this matter on January 16, 2020 to address
18
     vacating a settlement conference. Following the telephonic conference an order issued requiring
19
     Defendants to show cause why sanctions should not issue for the failure to participate in the
20
     settlement conference in good faith. (ECF No. 149.) The order was also served on counsel for
21
     the California Department of Corrections and Rehabilitation (“CDCR”) and a special appearance
22
     was granted so that CDCR could respond to the issue presented. (Id. at 7.) On February 4, 2020,
23
     the Defendants filed responses to the order to show cause. (ECF Nos. 151-153.) The CDCR did
24
     not file a response.
25
            It has been this Court’s practice not to require a CDCR representative to personally
26
     appear at settlement conferences. However, as CDCR chose not to respond to the concerns
27
     expressed by the Court in the order to show cause, the Court is considering changing this
28


                                                   1
 1 practice to require a CDCR representative to appear at all future settlement conferences.

 2          At the informal conference, counsel for Plaintiff indicated that he was intending to seek

 3 sanctions for the failure to timely notify that there would be no settlement offer in this matter.

 4 Plaintiff shall be provided with an opportunity file a pleading responsive to Defendants’

 5 responses and any appropriate motion.

 6          Based on the foregoing, IT IS HEREBY ORDERED that:

 7          1.      Plaintiff may file a pleading responsive to Defendants’ response to the order to

 8                  show cause and any appropriate motion within fourteen (14) days of the date of

 9                  entry of this order; and

10          2.      The Clerk of the Court shall serve a copy of this order on Jennifer Neill, Office of

11                  Legal Affairs, P.O. Box 942883, Sacramento, California 94283-0001.

12
     IT IS SO ORDERED.
13

14 Dated:        February 11, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
